                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


ADAM BRENT WALLACE                             :       CIVIL ACTION NO. 2:18-cv-0018
    REG. #219036

VERSUS                                          :      JUDGE JAMES

UNITED STATES OF AMERICA                        :      MAGISTRATE JUDGE KAY


                                        JUDGMENT


       For the reasons stated in the Report and Recommendation [doc. 55] of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law, and

noting the lack of objections to the Report and Recommendation in the record;

       IT IS ORDERED that the Motion to Dismiss [doc. 49] be DENIED, that the individual

defendants’ Motion for Summary Judgment [doc. 49] be GRANTED, and that the government’s

Motion for Summary Judgment [doc. 48] also be GRANTED, resulting in the dismissal of all

claims in this matter with prejudice.

       THUS DONE AND SIGNED in Chambers this 3rd day of April, 2019.
